Title: From George Washington to Colonel Moses Hazen, 20 July 1779
From: Washington, George
To: Hazen, Moses


        
          Sir
          Head qrs New Windsor July the 20: 1779
        
        I have duly received Your favors of the 10th Ult. & 10 Inst. I am obliged to you for the Intelligence from Canada and should be happy if circumstances would authorize an implicit credit to be given to the whole of it. The persons who gave it to Major Whitcomb and Captain paulant, I fear, have taken it up in several parts upon slender grounds.
        The pressing situation of Affairs will not permit me to go into a minute consideration of your Letters; but I am to desire in the most explicit terms that you will not put the public to any expence in those points. I have no objection to your building Block Houses and Stores— if it can be entirely done by your own people; Your command was to answer a particular Object—intimately connected with or at least intended to promote and facilitate the execution of a plan which I had in view. There cannot be a full communication of the real objects of every command to the Officer detached—and he should always in such cases make his instructions as nearly as possible—the rule of his Action. In the present instance—I wish You may not greatly have exceeded my intentions in many things & incurred an Expence that will greatly disatisfy the public.
        Your Return shall be transmitted to the Board of War. I have granted Warrants to Captain White for the pay of Your Regiment for A. & M. and he has received the Money.
        Capn White will inform you of our success against Stony point. I am sir Yr Most Obedt sert.
      